DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Stranieri et al (WO 2010/033103A1)
 Regarding Claim 1, Stranieri discloses an elevator system comprising:
an elevator car 12 moveable within an elevator shaft, the elevator car 12 having a first elevator car component 24A (Figs. 1,2; page 7 lines 4-11), the first elevator car component having a first side facing an interior of the elevator car and a second side opposite from the first side; and
a structural sound-generation system 34 (page 7 lines 4-8) comprising:
at least one audio actuator 40D coupled to the second side of the first elevator car component; and
an audio system controller 44 in communication with the at least one audio actuator 40A-D,
wherein the structural sound-generation system is configured to generate vibrations within the first elevator car component such that sound waves are produced therefrom and projected into the interior of the elevator car (Abstract; “cancellation noise”).
Regarding Claim 2, Stranieri discloses a second elevator car component 24D having a respective first side facing the interior of the elevator car 12 and a respective second side opposite from the first side of the second elevator car component (Fig. 2); and
the structural sound-generation system includes at least one second audio actuator 40C coupled to the second elevator car component 24D and arranged to generate vibrations within the second elevator car component such that sound waves are produced therefrom and projected into the interior of the elevator car.
Regarding Claim 3, Stranieri discloses the first elevator car component 24A is an elevator car wall panel. 
Regarding Claim 4, Stranieri discloses the at least one audio actuator coupled to the second side of the first elevator car component comprises a plurality of audio actuators 40A-40D.
Regarding Claim 5, Stranieri discloses the first elevator car component 24A is composed of  metal, glass, or wood (page 4 line 33).
Regarding Claim 6, Stranieri discloses the audio system controller 44 controls the at least one audio actuator to generate sound within the interior of the elevator car in response to a triggering event (page 6 lines 6-30).
Regarding Claim 9, Stranieri discloses that the controller 44 reads on a spectral analysis device located within the interior of the elevator car and configured to enable tuning of the structural sound-generation system, as it determines the frequencies and amplitudes of the sound inside the elevator car so as to produce a noise cancellation signal (page 7 line 23 – page 9 line 15).
Regarding Claims 10,11 Stranieri discloses the structural sound-generation system comprises a plurality of audio actuators 40A-40D arranged around the elevator car 12, wherein the audio system controller 44 controls the plurality of audio actuators 40A-40D to generate sounds at specific locations within the interior of the elevator car by controlling vibration from the plurality of audio actuators 40A-40D to a plurality of different elevator car components 24A-24E, 26A, 26B, 23,25 (page 7 lines 4-23).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stranieri in view of Pahkala et al (WO 2014/027143 A1).
Regarding Claim 7, Stranieri discloses all features claimed, but does not explicitly teach the triggering event is at least one of an opening of elevator car doors, destination input by a passenger at a car operating panel, arrival at a destination floor, or an emergency announcement.
Pahkala discloses an improvement to an elevator sound system with a plate-like electrostatic actuator that directs a sound field that comprises a sound triggering event which is an opening of elevator car doors, destination input by a passenger at a car operating panel, arrival at a destination floor, or an emergency announcement (page 1 line 14 – page 2 line 15).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Stranieri with those of Pahkala, as it has long been necessary in the art of elevators to be able to notify users of the status of the elevator.
Regarding Claim 8, Pahkala discloses an elevator controller (car operating panel) wherein an audio system controller is in communication with the elevator controller to receive information therefrom (page 7 lines 23-27).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837